Name: 97/383/ECSC: European Parliament Decision of 10 April 1997 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1995
 Type: Decision
 Subject Matter: EU finance;  management;  EU institutions and European civil service;  budget;  accounting
 Date Published: 1997-06-19

 Avis juridique important|31997D038397/383/ECSC: European Parliament Decision of 10 April 1997 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1995 Official Journal L 162 , 19/06/1997 P. 0039 - 0043EUROPEAN PARLIAMENT DECISION of 10 April 1997 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1995 (97/383/ECSC) THE EUROPEAN PARLIAMENT,- Having regard to the following amounts contained in the accounts of the ECSC as at 31 December 1995 (1), and the report of the Court of Auditors of 28 June 1996, confirming that the accounts present a true picture of the financial situation of the European Coal and Steel Community at 31 December 1995, and the results of ECSC operations for the financial year ending on the same date,1. Gives the Commission discharge in respect of the management of the ECSC for the 1995 financial year on the basis of the following figures relating to the implementation of the administrative budget for the 1995 financial year;2. Instructs its President to forward this Decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal of the European Communities (L series).ECSC balance sheet at 31 December 1995 (All figures in ecus) >TABLE>>TABLE>Profit and loss accounts for year ending 31 December 1995 (All figures in ecus) >TABLE>>TABLE>Implementation of the ECSC operating budget (All figures in ecus) >TABLE>>TABLE>The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ No C 251, 29. 8. 1996, pp. 3 and 29.RESOLUTION on the report of the Court of Auditors on the accounts of the European Coal and Steel Community at 31 December 1995 and on the report of the Court of Auditors on the management of the accounts and the financial management of the ECSC THE EUROPEAN PARLIAMENT,- Having regard to the ECSC financial report for the 1995 financial year, submitted by the Commission, and in particular the balance sheet and profit and loss accounts of the ECSC at 31 December 1995 (1),- Having regard to the report of the Court of Auditors on the accounts of the ECSC at 31 December 1995 (2) and the report on the management of the accounts and the financial management of the European Coal and Steel Community (C4-0094/97) (3),- Having regard to the report of the Committee on Budgetary Control (A4-0071/97),A. Whereas the Court of Auditors has found that the financial statements of the ECSC at 31 December 1995 give a true and fair view of the results of its operations for the year then ended,B. Whereas the Court of Auditors has provided a positive statement of assurance as to the reliability of the ECSC accounts and the legality and regularity of the underlying transactions,C. Whereas the ECSC Treaty is due to expire in the year 2002, and arrangements have already begun for the transfer of some of its activities to the EC,Financial statements 1. Notes that the Commission continues to follow a prudent risk management strategy with regard to the ECSC's debtor portfolio; stresses that this conservative approach will become increasingly important as the expiry of the ECSC Treaty draws near;Lending activities 2. Endorses the actions of the Commission in managing the outstanding ECSC lending to Eurotunnel and in provisioning against possible losses; asks the Commission to report to Parliament on the outcome of the forthcoming meeting of Eurotunnel shareholders on the proposed debt restructuring plan, in particular on the effects the decisions taken have on ECSC finances and any possible future role in the management of Eurotunnel;3. Notes with concern the serious error made by the Commission in providing twice as much ECSC finance to the Danish 'Great Belt` project as was permitted by the regulations; observing however that this error has not caused any direct loss to the taxpayer, accepts the Commission's proposal that the excess lending should be recovered at the loan renewal deadlines already set for 1997;4. Warns the Commission against any possible repeat of the error in financing the Great Belt project in the context of the Ãresund connection between Denmark and Sweden;5. Expresses its concern at the Court of Auditors' preliminary findings suggesting a high non-compliance rate in respect of the conditions attached to interest-rate subsidies aimed at job creation; asks the Commission to recover all irregularly paid subsidies and the Court of Auditors to establish with greater clarity the scale of this problem;6. Calls on the Commission to review the rules covering the disbursement of interest-rate subsidies and, more generally, the effectiveness of reporting and monitoring arrangements connected with global loans.(1) OJ No C 251, 29. 8. 1996, p. 3.(2) OJ No C 251, 29. 8. 1996, p. 29.(3) OJ No C 377, 13. 12. 1996.